Case 4:19-cv-00180-ALM-KPJ Document 57-3 Filed 07/09/19 Page 1 of 7 PageID #: 1061




                    EXHIBIT B
7/9/2019Case                                   CM/ECF
                    4:19-cv-00180-ALM-KPJ Document    LIVE Filed
                                                   57-3    - U.S. District
                                                                   07/09/19Court:txedPage 2 of 7 PageID #: 1062
                                                                                                                                                   JURY,KCJLC2

                                                                             U.S. District Court
                                                                Eastern District of TEXAS [LIVE] (Sherman)
                                                           CIVIL DOCKET FOR CASE #: 4:19-cv-00180-ALM-KPJ


 Butowsky v Gottlieb et al                                                                         Date Filed: 03/12/2019
 Assigned to: District Judge Amos L Mazzant, III                                                   Jury Demand: Plaintiff
 Referred to: Magistrate Judge Kimberly C Priest Johnson                                           Nature of Suit: 320 Assault Libel & Slander
 Cause: 28:1332 Diversity-Libel,Assault,Slander                                                    Jurisdiction: Diversity
 Plaintiff
 Edward Butowsky                                                                     represented by Ty Odell Clevenger
 in his personal and professional capacities                                                        Ty Odell Clevenger, Attorney At Law
                                                                                                    P O Box 20753
                                                                                                    Brooklyn, NY 11202-0753
                                                                                                    979-985-5289
                                                                                                    Fax: 979-530-9523
                                                                                                    Email: tyclevenger@yahoo com
                                                                                                    ATTORNEY TO BE NOTICED


 V
 Defendant
 Michael Gottlieb                                                                    represented by Christopher Michael Hodge
                                                                                                    Skiermont Derby LLP
                                                                                                    1601 Elm Street, Suite 4400
                                                                                                    Dallas, TX 75201
                                                                                                    214 978 6623
                                                                                                    Fax: 214 978 6601
                                                                                                    Email: chodge@skiermontderby com
                                                                                                    ATTORNEY TO BE NOTICED

                                                                                                   Paul Joseph Skiermont
                                                                                                   Skiermont Derby LLP
                                                                                                   1601 Elm Street, Suite 4400
                                                                                                   Dallas, TX 75201
                                                                                                   214-978-6600
                                                                                                   Fax: 214-978-6601
                                                                                                   Email: pskiermont@skiermontderby com
                                                                                                   ATTORNEY TO BE NOTICED

 Defendant
 Meryl Governski                                                                     represented by Christopher Michael Hodge
                                                                                                    (See above for address)
                                                                                                    ATTORNEY TO BE NOTICED

                                                                                                   Paul Joseph Skiermont
                                                                                                   (See above for address)
                                                                                                   ATTORNEY TO BE NOTICED

 Defendant
 Boies Schiller Flexner LLP                                                          represented by Christopher Michael Hodge
                                                                                                    (See above for address)
                                                                                                    ATTORNEY TO BE NOTICED

                                                                                                   Paul Joseph Skiermont
                                                                                                   (See above for address)
                                                                                                   ATTORNEY TO BE NOTICED

 Defendant
 Brad Bauman                                                                         represented by Andrew Baxter Ryan
                                                                                                    Ryan Law Partners LLP
                                                                                                    3811 Turtle Creek Blvd
                                                                                                    Dallas, TX 77008
                                                                                                    214-347-7360
                                                                                                    Fax: 888-594-6240
                                                                                                    Email: andy@ryanlawpartners com
                                                                                                    LEAD ATTORNEY
                                                                                                    ATTORNEY TO BE NOTICED

                                                                                                   Robert Joseph Giglio , Jr
                                                                                                   Ryan Law Partners LLP
                                                                                                   3811 Turtle Creek Blvd
                                                                                                   Dallas, TX 77008
                                                                                                   318 393 8239
                                                                                                   Email: rj@ryanlawpartners com
                                                                                                   ATTORNEY TO BE NOTICED

 Defendant
 The Pastorum Group                                                                  represented by Robert Joseph Giglio , Jr
                                                                                                    (See above for address)
                                                                                                    ATTORNEY TO BE NOTICED

 Defendant
 Leonard A. Gail                                                                     represented by Alison Holladay Moore
                                                                                                    Thompson, Coe, Cousins & Irons, LLP - Dallas
https://ecf.txed.uscourts.gov/cgi-bin/DktRpt.pl?318099995212679-L_1_0-1                                                                                    1/6
7/9/2019Case                                  CM/ECF
                   4:19-cv-00180-ALM-KPJ Document    LIVE Filed
                                                  57-3    - U.S. District
                                                                  07/09/19Court:txedPage 3 of 7 PageID #: 1063
                                                                                        700 North Pearl Street, 25th Floor
                                                                                        Dallas, TX 75201
                                                                                        214/871-8200
                                                                                        Fax: 12148718209
                                                                                        Email: amoore@thompsoncoe com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

 Defendant
 Eli J. Kay-Oliphant                                                      represented by Alison Holladay Moore
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

 Defendant
 Suyash Agrawal                                                           represented by Alison Holladay Moore
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

 Defendant
 Massey & Gail LLP                                                        represented by Alison Holladay Moore
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

 Defendant
 Arun Subramanian
 TERMINATED: 06/18/2019

 Defendant
 Elisha Barron
 TERMINATED: 06/18/2019

 Defendant
 Gloria Park
 TERMINATED: 06/18/2019

 Defendant
 Turner Broadcasting System, Inc.                                         represented by Jamison Meadville Joiner
                                                                                         Jackson Walker LLP - Dallas
                                                                                         2323 Ross Ave , Suite 600
                                                                                         Dallas, TX 75201
                                                                                         214-953-5951
                                                                                         Fax: 214-661-6811
                                                                                         Email: jjoiner@jw com
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Robert Parke Latham
                                                                                        Jackson Walker LLP - Dallas
                                                                                        2323 Ross Ave , Suite 600
                                                                                        Dallas, TX 75201
                                                                                        214/953-6095
                                                                                        Fax: 12149535822
                                                                                        Email: blatham@jw com
                                                                                        ATTORNEY TO BE NOTICED

 Defendant
 Anderson Cooper                                                          represented by Jamison Meadville Joiner
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Robert Parke Latham
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

 Defendant
 Gary Tuchman                                                             represented by Jamison Meadville Joiner
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Robert Parke Latham
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

 Defendant
 Oliver Darcy                                                             represented by Jamison Meadville Joiner
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Robert Parke Latham
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

 Defendant
 Tom Kludt                                                                represented by Jamison Meadville Joiner
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

https://ecf.txed.uscourts.gov/cgi-bin/DktRpt.pl?318099995212679-L_1_0-1                                                      2/6
7/9/2019Case                                  CM/ECF
                   4:19-cv-00180-ALM-KPJ Document    LIVE Filed
                                                  57-3    - U.S. District
                                                                  07/09/19Court:txedPage 4 of 7 PageID #: 1064

                                                                                         Robert Parke Latham
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

 Defendant
 The New York Times Company                                               represented by David E McCraw
                                                                                         The New York Times Co Legal Department
                                                                                         620 Eighth Ave
                                                                                         New York, NY 10018
                                                                                         212-556-4031
                                                                                         Fax: 212-556-4634
                                                                                         Email: mccraw@nytimes com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Marc A Fuller
                                                                                         Vinson & Elkins LLP - Dallas
                                                                                         2001 Ross Ave
                                                                                         Suite 3700
                                                                                         Dallas, TX 75201-2975
                                                                                         214-220-7881
                                                                                         Fax: 214-9997881
                                                                                         Email: mfuller@velaw com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Devin Lea Kerns
                                                                                         Vinson & Elkins LLP - Dallas
                                                                                         2001 Ross Ave
                                                                                         Suite 3700
                                                                                         Dallas, TX 75201-2975
                                                                                         214-220-7959
                                                                                         Fax: 214-999-7959
                                                                                         Email: dkerns@velaw com
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Megan Marie Coker
                                                                                         Vinson & Elkins LLP - Dallas
                                                                                         2001 Ross Ave
                                                                                         Suite 3700
                                                                                         Dallas, TX 75201-2975
                                                                                         214-220-7830
                                                                                         Fax: 214-220-7716
                                                                                         Email: megancoker@velaw com
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Thomas S Leatherbury
                                                                                         Vinson & Elkins
                                                                                         2001 Ross Ave
                                                                                         3700 Trammell Crow Center
                                                                                         Dallas, TX 75201-2975
                                                                                         214/220-7744
                                                                                         Fax: 12149997792
                                                                                         Email: tleatherbury@velaw com
                                                                                         ATTORNEY TO BE NOTICED

 Defendant
 Alan Feuer                                                               represented by David E McCraw
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Marc A Fuller
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Devin Lea Kerns
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Megan Marie Coker
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Thomas S Leatherbury
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

 Defendant
 Vox Media, Inc.                                                          represented by Marc A Fuller
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY

                                                                                         Devin Lea Kerns
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Megan Marie Coker

https://ecf.txed.uscourts.gov/cgi-bin/DktRpt.pl?318099995212679-L_1_0-1                                                           3/6
7/9/2019Case                                CM/ECF
                 4:19-cv-00180-ALM-KPJ Document    LIVE Filed
                                                57-3    - U.S. District
                                                                07/09/19Court:txedPage 5 of 7 PageID #: 1065
                                                                                                                  (See above for address)
                                                                                                                  ATTORNEY TO BE NOTICED

                                                                                                                  Thomas S Leatherbury
                                                                                                                  (See above for address)
                                                                                                                  ATTORNEY TO BE NOTICED

 Defendant
 Jane Coaston                                                                                     represented by Marc A Fuller
                                                                                                                 (See above for address)
                                                                                                                 LEAD ATTORNEY
                                                                                                                 ATTORNEY TO BE NOTICED

                                                                                                                  Devin Lea Kerns
                                                                                                                  (See above for address)
                                                                                                                  ATTORNEY TO BE NOTICED

                                                                                                                  Megan Marie Coker
                                                                                                                  (See above for address)
                                                                                                                  ATTORNEY TO BE NOTICED

                                                                                                                  Thomas S Leatherbury
                                                                                                                  (See above for address)
                                                                                                                  ATTORNEY TO BE NOTICED

 Defendant
 The Democratic National Committee
 TERMINATED: 07/09/2019


  Date Filed    #   Docket Text
  03/12/2019     1 COMPLAINT against All Defendants ( Filing fee $ 400 receipt number 0540-7175712 ), filed by Edward Butowsky (Attachments: # 1 Civil Cover Sheet)(Clevenger,
                   Ty) (Entered: 03/12/2019)
  03/12/2019        Case Assigned to District Judge Amos L Mazzant, III and Magistrate Judge Kimberly C Priest Johnson (rpc, ) (Entered: 03/12/2019)
  03/12/2019        In accordance with the provisions of 28 USC Section 636(c), you are hereby notified that a U S Magistrate Judge of this district court is available to conduct any or all
                    proceedings in this case including a jury or non-jury trial and to order the entry of a final judgment The form Consent to Proceed Before Magistrate Judge is available
                    on our website All signed consent forms, excluding pro se parties, should be filed electronically using the event Notice Regarding Consent to Proceed Before
                    Magistrate Judge (rpc, ) (Entered: 03/12/2019)
  04/11/2019     2 ***PLEASE DISREGARD - FILED IN ERROR***

                    NOTICE by Edward Butowsky of Request for Issuance of Summonses (Attachments: # 1 Summons(es) Alan Feuer, # 2 Summons(es) Arun Subramanian, # 3
                    Summons(es) Boies Schiller Flexner, # 4 Summons(es) Brad Bauman, # 5 Summons(es) DNC, # 6 Summons(es) Leonard Gail, # 7 Summons(es) Massey & Gail, # 8
                    Summons(es) Meryl Governski, # 9 Summons(es) Michael Gottlieb, # 10 Summons(es) Turner Broadcasting, # 11 Summons(es) Vox)(Clevenger, Ty) Modified on
                    4/11/2019 (baf, ) (Entered: 04/11/2019)
  04/11/2019        ***FILED IN ERROR BY ATTORNEY. Document # 2, NOTICE. PLEASE IGNORE.***

                    (baf, ) (Entered: 04/11/2019)
  04/11/2019     3 SUMMONS Issued as to Alan Feuer (baf, ) (Entered: 04/11/2019)
  04/11/2019     4 SUMMONS Issued as to Leonard A Gail (baf, ) (Entered: 04/11/2019)
  04/11/2019     5 SUMMONS Issued as to Vox Media, Inc (baf, ) (Entered: 04/11/2019)
  04/11/2019     6 SUMMONS Issued as to Arun Subramanian (baf, ) (Entered: 04/11/2019)
  04/11/2019     7 SUMMONS Issued as to Massey & Gail LLP (baf, ) (Entered: 04/11/2019)
  04/11/2019     8 SUMMONS Issued as to Boies Schiller Flexner LLP (baf, ) (Entered: 04/11/2019)
  04/11/2019     9 SUMMONS Issued as to Meryl Governski (baf, ) (Entered: 04/11/2019)
  04/11/2019    10 SUMMONS Issued as to Brad Bauman (baf, ) (Entered: 04/11/2019)
  04/11/2019    11 SUMMONS Issued as to Michael Gottlieb (baf, ) (Entered: 04/11/2019)
  04/11/2019    12 SUMMONS Issued as to The Democratic National Committee (baf, ) (Entered: 04/11/2019)
  04/11/2019    13 SUMMONS Issued as to Turner Broadcasting System, Inc (baf, ) (Entered: 04/11/2019)
  04/26/2019    14 WAIVER OF SERVICE Returned Executed by Edward Butowsky Alan Feuer waiver sent on 4/24/2019, answer due 6/24/2019; Michael Gottlieb waiver sent on
                   4/22/2019, answer due 6/21/2019; The New York Times Company waiver sent on 4/24/2019, answer due 6/24/2019 (Attachments: # 1 Supplement Michael Gottlieb
                   waiver, # 2 Supplement New York Times waiver)(Clevenger, Ty) (Entered: 04/26/2019)
  05/06/2019    15 NOTICE of Attorney Appearance - Pro Hac Vice by David E McCraw on behalf of The New York Times Company Filing fee $ 100, receipt number 0540-7256693
                   (McCraw, David) (Entered: 05/06/2019)
  05/08/2019    16 NOTICE of Attorney Appearance by Andrew Baxter Ryan on behalf of Brad Bauman (Ryan, Andrew) (Entered: 05/08/2019)
  05/09/2019    17 NOTICE of Attorney Appearance by Marc A Fuller on behalf of Jane Coaston, Vox Media, Inc (Fuller, Marc) (Entered: 05/09/2019)
  05/09/2019    18 NOTICE of Attorney Appearance by Thomas S Leatherbury on behalf of Jane Coaston, Vox Media, Inc (Leatherbury, Thomas) (Entered: 05/09/2019)
  05/09/2019    19 NOTICE of Attorney Appearance by Megan Marie Coker on behalf of Jane Coaston, Vox Media, Inc (Coker, Megan) (Entered: 05/09/2019)
  05/10/2019    20 NOTICE of Attorney Appearance by David E McCraw on behalf of Alan Feuer (McCraw, David) (Entered: 05/10/2019)
  05/29/2019    21 NOTICE of Voluntary Dismissal by Edward Butowsky (Clevenger, Ty) (Additional attachment(s) added on 5/30/2019: # 1 Text of Proposed Order) (baf, ) (Entered:
                   05/29/2019)
  05/31/2019    22 REPORT AND RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE re 1 Complaint filed by Edward Butowsky The Court therefore recommends
                   that the relief requested in the Notice (Dkt 21 ) be GRANTED and Defendants Arun Subramanian, Elisha Barron, and Gloria Park should be dismissed from this case
                   Signed by Magistrate Judge Kimberly C Priest Johnson on 5/30/2019 (baf, ) (Entered: 05/31/2019)
  06/03/2019    23 Unopposed MOTION for Extension of Time to File Motion to Dismiss under Texas Citizens Participation Act by Turner Broadcasting System, Inc , Anderson Cooper,

https://ecf.txed.uscourts.gov/cgi-bin/DktRpt.pl?318099995212679-L_1_0-1                                                                                                                    4/6
7/9/2019Case                               CM/ECF
                4:19-cv-00180-ALM-KPJ Document    LIVE Filed
                                               57-3    - U.S. District
                                                               07/09/19Court:txedPage 6 of 7 PageID #: 1066
                   Gary Tuchman, Oliver Darcy, and Tom Kludt (Attachments: # 1 Text of Proposed Order)(Joiner, Jamison) (Entered: 06/03/2019)
  06/04/2019   24 NOTICE of Attorney Appearance by Paul Joseph Skiermont on behalf of Boies Schiller Flexner LLP, Michael Gottlieb, Meryl Governski (Skiermont, Paul) (Entered:
                  06/04/2019)
  06/04/2019   25 NOTICE of Attorney Appearance by Christopher Michael Hodge on behalf of Boies Schiller Flexner LLP, Michael Gottlieb, Meryl Governski (Hodge, Christopher)
                  (Entered: 06/04/2019)
  06/04/2019   26 ORDER - GRANTING 23 Motion for Extend Deadline to Move to Dismiss under Texas Citizens Participation Act Signed by Magistrate Judge Kimberly C Priest
                  Johnson on 6/4/2019 (baf, ) (Entered: 06/04/2019)
  06/07/2019   27 NOTICE of Attorney Appearance by Marc A Fuller on behalf of Alan Feuer, The New York Times Company (Fuller, Marc) (Entered: 06/07/2019)
  06/07/2019   28 NOTICE of Attorney Appearance by Thomas S Leatherbury on behalf of Alan Feuer, The New York Times Company (Leatherbury, Thomas) (Entered: 06/07/2019)
  06/07/2019   29 NOTICE of Attorney Appearance by Megan Marie Coker on behalf of Alan Feuer, The New York Times Company (Coker, Megan) (Entered: 06/07/2019)
  06/11/2019   30 NOTICE of Attorney Appearance by Alison Holladay Moore on behalf of Suyash Agrawal, Leonard A Gail, Eli J Kay-Oliphant, Massey & Gail LLP (Moore,
                  Alison) (Entered: 06/11/2019)
  06/11/2019   31 NOTICE of Attorney Appearance by Alison Holladay Moore on behalf of Suyash Agrawal, Leonard A Gail, Eli J Kay-Oliphant, Massey & Gail LLP (Moore,
                  Alison) (Entered: 06/11/2019)
  06/14/2019   32 Unopposed MOTION for Extension of Time to File TCPA Motion to Dismiss by Jane Coaston, Alan Feuer, The New York Times Company, Vox Media, Inc
                  (Attachments: # 1 Text of Proposed Order)(Fuller, Marc) (Attachment 1 replaced on 6/14/2019) (baf, ) (Entered: 06/14/2019)
  06/14/2019   33 Unopposed MOTION for Extension of Time to File A Motion to Dismiss Under Texas Citizens Participation Act by Boies Schiller Flexner LLP, Michael Gottlieb,
                  Meryl Governski (Skiermont, Paul) (Additional attachment(s) added on 6/17/2019: # 1 Text of Proposed Order) (baf, ) (Entered: 06/14/2019)
  06/17/2019   34 ORDER The New York Times and Vox Media Defendants' Unopposed Motion to Extend Deadline to Move to Dismiss Under Texas Citizens Participation Act (Dkt
                  32 ) is hereby GRANTED The BSF Defendants' Unopposed Motion to Extend Deadline to Move to Dismiss Under the Texas Citizens Participation Act (Dkt 33 ) is
                  hereby GRANTED It is hereby ORDERED that the deadline for ALL DEFENDANTS to file a motion to dismiss under the TCPA is extended until sixty days from
                  the issuance of the mandate from a decision that resolves whether the TCPA applies in federal court in Klocke v Univ of Tex at Arlington, No 17-11320 (5th Cir ),
                  Van Dyke v Retzlaff, No 18-40710 (5th Cir ), MCR Oil Tools, L L C v Spex Offshore, Ltd , No 19-10346 (5th Cir ), or Star Sys Int'l Ltd v Neology, Inc , No 19-
                  40553 (5th Cir ), whichever is earliest Signed by Magistrate Judge Kimberly C Priest Johnson on 6/17/2019 (baf, ) (Entered: 06/17/2019)
  06/18/2019   35 MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE for 22 Report and Recommendations The
                  relief requested in the Notice of Partial Dismissal (Dkt 21 ) is GRANTED Plaintiffs' claims against Defendants Arun Subramanian, Elisha Barron, and Gloria Park
                  are hereby DISMISSED Signed by District Judge Amos L Mazzant, III on 6/18/2019 (baf, ) (Entered: 06/18/2019)
  06/19/2019   36 Defendant's Unopposed First Application for Extension of Time to Answer Complaint re Anderson Cooper, Oliver Darcy, Tom Kludt, Turner Broadcasting System,
                  Inc ( Latham, Robert) (Entered: 06/19/2019)
  06/19/2019       ***FILED IN ERROR - ATTORNEY TO REFILE. Document # 36, MOTION TO EXTEND ANSWER DEADLINE. PLEASE IGNORE.***

                   (baf, ) (Entered: 06/19/2019)
  06/19/2019       Defendant's Unopposed FIRST Application for Extension of Time to Answer Complaint is granted pursuant to Local Rule CV-12 for Oliver Darcy to 7/1/2019; Tom
                   Kludt to 7/1/2019; Gary Tuchman to 7/1/2019; Anderson Cooper to 7/1/2019; Turner Broadcasting System, Inc to 7/1/2019 7 Days Granted for Deadline Extension (
                   baf, ) (Entered: 06/19/2019)
  06/19/2019   37 Defendants' Unopposed First Application for Extension of Time to Respond to Complaint re Jane Coaston, Alan Feuer, The New York Times Company, Vox Media,
                  Inc ( Fuller, Marc) (Entered: 06/19/2019)
  06/19/2019       Defendant's Unopposed FIRST Application for Extension of Time to Answer Complaint is granted pursuant to Local Rule CV-12 for Vox Media, Inc to 7/1/2019;
                   Jane Coaston to 7/1/2019; Alan Feuer to 7/1/2019; The New York Times Company to 7/1/2019 7 Days Granted for Deadline Extension ( baf, ) (Entered: 06/19/2019)
  06/20/2019   38 Defendant's Unopposed First Application for Extension of Time to Answer Complaint re Brad Bauman, The Pastorum Group ( Giglio, Robert) (Entered: 06/20/2019)
  06/20/2019   39 NOTICE of Attorney Appearance by Robert Joseph Giglio, Jr on behalf of Brad Bauman, The Pastorum Group (Giglio, Robert) (Entered: 06/20/2019)
  06/20/2019   40 Defendant's Unopposed First Application for Extension of Time to Answer Complaint re Suyash Agrawal, Leonard A Gail, Eli J Kay-Oliphant, Massey & Gail LLP (
                  Moore, Alison) (Entered: 06/20/2019)
  06/20/2019       Defendant's Unopposed FIRST Application for Extension of Time to Answer Complaint is granted pursuant to Local Rule CV-12 for The Pastorum Group to
                   7/1/2019; Brad Bauman to 7/1/2019 7 Days Granted for Deadline Extension ( baf, ) (Entered: 06/20/2019)
  06/21/2019       Defendant's Unopposed FIRST Application for Extension of Time to Answer Complaint is granted pursuant to Local Rule CV-12 for Leonard A Gail to 7/1/2019;
                   Suyash Agrawal to 7/1/2019; Eli J Kay-Oliphant to 7/1/2019; Massey & Gail LLP to 7/1/2019 7 Days Granted for Deadline Extension ( baf, ) (Entered: 06/21/2019)
  06/21/2019   41 MOTION to Dismiss by Boies Schiller Flexner LLP, Michael Gottlieb, Meryl Governski Responses due by 7/8/2019 (Attachments: # 1 Declaration of Paul
                  Skiermont, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10 Text of Proposed Order)
                  (Skiermont, Paul) (Entered: 06/21/2019)
  07/01/2019   42 NOTICE of Voluntary Dismissal by Edward Butowsky (Attachments: # 1 Text of Proposed Order)(Clevenger, Ty) (Entered: 07/01/2019)
  07/01/2019   43 NOTICE of Attorney Appearance by Devin Lea Kerns on behalf of Jane Coaston, Alan Feuer, The New York Times Company, Vox Media, Inc (Kerns, Devin)
                  (Entered: 07/01/2019)
  07/01/2019   44 MOTION to Dismiss for Lack of Jurisdiction by Jane Coaston, Vox Media, Inc (Attachments: # 1 Affidavit Declaration of Jane Coaston, # 2 Exhibit A, # 3 Exhibit
                  B, # 4 Affidavit Declaration of Jeff Chin, # 5 Text of Proposed Order)(Fuller, Marc) (Attachment 5 replaced on 7/2/2019) (baf, ) (Entered: 07/01/2019)
  07/01/2019   45 MOTION to Dismiss Under Rule 12(b)(6) by Jane Coaston, Vox Media, Inc (Attachments: # 1 Affidavit Declaration of Marc Fuller, # 2 Exhibit A, # 3 Exhibit B, # 4
                  Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Text of Proposed Order)(Fuller, Marc) (Attachment 9 replaced on 7/2/2019) (baf, ) (Entered:
                  07/01/2019)
  07/01/2019   46 MOTION to Dismiss for Lack of Jurisdiction by Alan Feuer (Attachments: # 1 Affidavit Declaration of Alan Feuer, # 2 Exhibit A, # 3 Affidavit Declaration of Tara
                  Hereich, # 4 Text of Proposed Order)(Fuller, Marc) (Attachment 4 replaced on 7/2/2019) (baf, ) (Entered: 07/01/2019)
  07/01/2019   47 MOTION to Dismiss Under Rule 12(b)(6) by Alan Feuer, The New York Times Company (Attachments: # 1 Affidavit Declaration of Marc Fuller, # 2 Exhibit A, # 3
                  Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10 Text of Proposed Order)(Fuller, Marc) (Attachment 10 replaced
                  on 7/2/2019) (baf, ) (Entered: 07/01/2019)
  07/01/2019   48 MOTION to Dismiss for Lack of Prosecution , MOTION to Dismiss for Lack of Personal Jurisdiction Pursuant to FRCP 12(b)(2) by Suyash Agrawal, Leonard A
                  Gail, Eli J Kay-Oliphant, Massey & Gail LLP (Attachments: # 1 Exhibit A, # 2 Exhibit A-1, # 3 Exhibit A-2, # 4 Exhibit B, # 5 Exhibit C, # 6 Text of Proposed Order
                  Proposed Order)(Moore, Alison) (Entered: 07/01/2019)
  07/01/2019   49 MOTION to Dismiss for Failure to State a Claim by Suyash Agrawal, Leonard A Gail, Eli J Kay-Oliphant, Massey & Gail LLP (Attachments: # 1 Exhibit A, # 2
                  Exhibit A-1, # 3 Exhibit A-2, # 4 Exhibit A-3, # 5 Exhibit A-4, # 6 Exhibit A-5, # 7 Exhibit A-6, # 8 Exhibit A-7, # 9 Exhibit A-8, # 10 Exhibit B, # 11 Text of
                  Proposed Order Proposed Order)(Moore, Alison) (Entered: 07/01/2019)
  07/01/2019   50 MOTION to Dismiss for Lack of Jurisdiction by Anderson Cooper, Oliver Darcy, Tom Kludt, Gary Tuchman (Attachments: # 1 Exhibit A, Riner Decl , # 2 Exhibit B,
                  Cooper Decl , # 3 Exhibit C, Tuchman Decl , # 4 Exhibit D, Kludt Decl , # 5 Exhibit E, Darcy Decl )(Latham, Robert) (Additional attachment(s) added on 7/2/2019: #
https://ecf.txed.uscourts.gov/cgi-bin/DktRpt.pl?318099995212679-L_1_0-1                                                                                                                5/6
7/9/2019Case                               CM/ECF
                4:19-cv-00180-ALM-KPJ Document    LIVE Filed
                                               57-3    - U.S. District
                                                               07/09/19Court:txedPage 7 of 7 PageID #: 1067
                   6 Text of Proposed Order) (baf, ) (Entered: 07/01/2019)
  07/01/2019   51 MOTION to Dismiss for Failure to State a Claim by Anderson Cooper, Oliver Darcy, Tom Kludt, Gary Tuchman, Turner Broadcasting System, Inc (Attachments: #
                  1 Exhibit A, Riner Decl )(Latham, Robert) (Entered: 07/01/2019)
  07/01/2019   52 MOTION to Dismiss by Brad Bauman, The Pastorum Group (Attachments: # 1 Text of Proposed Order)(Giglio, Robert) (Attachment 1 replaced on 7/2/2019) (baf, )
                  (Entered: 07/01/2019)
  07/02/2019   53 CORPORATE DISCLOSURE STATEMENT filed by The New York Times Company (Fuller, Marc) (Entered: 07/02/2019)
  07/03/2019   54 CORPORATE DISCLOSURE STATEMENT filed by Turner Broadcasting System, Inc identifying Corporate Parent AT&T Inc for Turner Broadcasting System, Inc
                  (Latham, Robert) (Entered: 07/03/2019)
  07/03/2019   55 CORPORATE DISCLOSURE STATEMENT filed by Vox Media, Inc (Fuller, Marc) (Entered: 07/03/2019)
  07/09/2019   56 ORDER OF DISMISSAL Pending before the Court is Plaintiff Edward Butowsky's ("Plaintiff") Notice of Partial Dismissal (the "Notice") (Dkt 42 ), in which
                  Plaintiff requests dismissal of all claims against Defendant Democratic National Committee Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED
                  that Plaintiff's claims against Defendant Democratic National Committee are hereby DISMISSED Signed by District Judge Amos L Mazzant, III on 7/9/2019 (baf, )
                  (Entered: 07/09/2019)



                                                                              PACER Service Center
                                                                                 Transaction Receipt
                                                                                    07/09/2019 14:57:17
                                                            PACER                                         Client
                                                                        SDLAW5224:3796488 5508491                  110 01 CMH
                                                            Login:                                        Code:
                                                                                                                    4:19-cv-
                                                                                                          Search
                                                            Description: Docket Report                              00180-ALM-
                                                                                                          Criteria:
                                                                                                                    KPJ
                                                            Billable
                                                                        10                                Cost:    1 00
                                                            Pages:




https://ecf.txed.uscourts.gov/cgi-bin/DktRpt.pl?318099995212679-L_1_0-1                                                                                                        6/6
